UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

JEREMY R. S.,

                                      Plaintiff,
                                                                     1:17-CV-00714(TWD)

COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.
_____________________________________________

APPEARANCES:                                                 OF COUNSEL:

JEREMY R. S.
Plaintiff, pro se
9281 US Route 9W, Rm 1
Athens, NY 12015

HON. GRANT JAQUITH                                           JOHANNY SANTANA, ESQ.
United States Attorney                                       Special Assistant U.S. Attorney
for the Northern District of New York
Counsel for Defendant
Room 218
James T. Foley U.S. Courthouse
Albany, New York 12207

OFFICE OF GENERAL COUNSEL
Social Security Administration
26 Federal Plaza, Room 3904
New York, New York 10278

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                                   DECISION and ORDER

I.     INTRODUCTION

       This matter is presently before the Court to consider whether this action, essentially an

appeal from an unfavorable determination of the Social Security Administration regarding

Plaintiff’s disability, should be dismissed pursuant to Rule 41(b) of the Federal Rules of Civil
Procedure based upon pro se Plaintiff’s failure to prosecute. For the reasons that follow, the

Court dismisses Plaintiff’s Complaint (Dkt. No. 1) with prejudice.

II.    PROCEEDINGS TO DATE

       Plaintiff commenced this action pursuant to 42 U.S.C. §405(g) for review of an adverse

decision of the Commissioner of Social Security by the filing of a Complaint on June 30, 2017.

(Dkt. No. 1.) A Consent to the Jurisdiction of the Magistrate Judge was filed with the

Complaint. (Dkt. No. 4.) Plaintiff was originally represented by Peter M. Margolius, Esq., who

died in the Fall of 2017, prior to the time any briefs were due.1 The Commissioner filed the

certified administrative record on December 7, 2017. (Dkt. No. 9.) Thereafter, the Court

issued a Text Order staying all deadlines to permit Plaintiff an opportunity to obtain new

counsel and directed Plaintiff to advise the Court in writing whether he would be proceeding

pro se or if he would retain new counsel to represent him. (Dkt. No. 10.) By letter dated

January 26, 2018, Plaintiff timely informed the Court he would proceed pro se and advised the

Court of his mailing address as directed. (Dkt. No. 12.) The Clerk then provided Plaintiff with

a copy of the Court’s Pro Se Handbook and Notice. (Dkt. No. 13.) The Court also directed the

Defendant to serve Plaintiff with a paper copy of the administrative record, which was

completed by Defendant on February 12, 2018. (Dkt. Nos. 14, 15.)

       Plaintiff was ultimately directed to file a brief by November 21, 2018, and to provide

the Court with his proper mailing address since a previous mailing from the Court sending

Plaintiff a copy of the Text Order at Dkt. No. 14 was returned as undeliverable. (Dkt. Nos. 16,



       1
               See www.hudsonvalley360.com/article/peter-margolius-strong-legal-voice-dies-71, last
visited February 11, 2019.

                                                2
17.) Plaintiff was also notified that failure to file his brief by November 21, 2018, and provide

a proper mailing address by that same date “will result in dismissal of the action for failure to

prosecute, failure to provide a proper mailing address, and failure to follow Court orders.”

(Dkt. No. 17.) Notably, Dkt. No. 17, sent to the only address the Court has on file for Plaintiff,

was not returned as undeliverable although it was sent to the same address used for the mailing

of Dkt. No. 14, which was returned per Dkt. No. 16. (See, generally, Docket.) As of the date

of this Decision and Order, Plaintiff has failed to file a brief, or request an extension of any of

the deadlines set by the Court. Plaintiff has likewise failed to contact the Court with any further

information and he has not indicated he intends to prosecute this case, nor has he otherwise

communicated with the Clerk regarding this action.

III.   DISCUSSION

       Rule 41(b) of the Federal Rules of Civil Procedure provides that a court may, in its

discretion, dismiss an action based upon the failure of a plaintiff to prosecute the case, or to

comply with the procedural rules or orders of the court. Fed. R. Civ. P. 41(b); see also Link v.

Wabash R.R. Co., 370 U.S. 626 (1962). This power to dismiss may be exercised when

necessary to achieve orderly and expeditious disposition of cases. See Freeman v. Lundrigan,

No. 95-CV-1190, 1996 WL 481534, at *1 (N.D.N.Y. Aug. 22, 1996) (Pooler, J.).2 Even

though Rule 41(b) speaks only of a dismissal on a motion by a defendant, courts have

recognized that the rule does not abrogate a district court’s inherent power to dismiss a

complaint, sua sponte, for failure to prosecute. See Saylor v. Bastedo, 623 F.2d 230, 238-39


       2
                The Court will provide pro se Plaintiffs with a copy of all of the unpublished decisions
cited in this Report-Recommendation in accordance with the Second Circuit’s decision in Lebron v.
Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam).

                                                 3
(2d Cir. 1980). It is also well-settled that the term “these rules” in Fed. R. Civ. P. 41(b) refers

not only to the Federal Rules of Civil Procedure but also to the local rules of practice for a

district court. See Tylicki v. Ryan, 244 F.R.D. 146, 147 (N.D.N.Y. 2006). In Social Security

cases, General Order 18, under the heading “NOTIFICATION OF THE CONSEQUENCES

OF FAILING TO FILE A BRIEF AS REQUIRED BY PARAGRAPH C.(1)(A-D)”

(emphasis in original), provides that an “[a]ction may be dismissed with prejudice on the basis

of the plaintiff’s failure to file a brief.” N.D.N.Y. General Order 18. Also, Local Rule 41.2

provides that “Whenever it appears that the plaintiff has failed to prosecute an action or

proceeding diligently, the assigned judge shall order it dismissed.” N.D.N.Y. L.R. 41.2(a). The

Rule also provides that “failure to notify the Court of a change of address . . . may result in the

dismissal of any pending action.” Id. at 41.2(b).

       The correctness of a Rule 41(b) dismissal is determined in light of five factors: (1) the

duration of the plaintiff’s failure to comply with the court order (or the court’s procedural

rules); (2) whether plaintiff was on notice that failure to comply would result in dismissal; (3)

whether the defendant is likely to be prejudiced by further delay in the proceedings; (4) a

balancing of the court’s interest in managing its docket with the plaintiff’s interest in receiving

a fair chance to be heard; and (5) whether the judge has adequately considered a sanction less

drastic than dismissal. Lucas v. Miles, 84 F.3d 532, 535 (2d Cir. 1996).

       In considering the duration of Plaintiff’s failure to prosecute his claim, the Court notes

that Local Rule 41.2(a) of the Northern District states that “the plaintiff’s failure to take action

for four (4) months shall be presumptive evidence of lack of prosecution.” N.D.N.Y. L.R.

41.2(a). Upon review of the docket, it appears that Plaintiff has failed to file anything since he


                                                  4
informed the Court in a letter received on January 29, 2018, that he would proceed pro se.

(Dkt. No. 12.) Also, after not having any further contact from Plaintiff either in person, by

telephone, or by letter, the Court provided him with an opportunity to file a brief and he did not

do so. (Dkt. No. 17.) Plaintiff was warned that failure to file a brief would result in dismissal

of the action. Id. Despite prodding from the Court, Plaintiff has not followed the Court’s Order

and directives after being given an opportunity to do so. Accordingly, the Court finds the first

factor weighs in favor of dismissal.

       “The Second Circuit requires that the plaintiff receive adequate notice that the case

could be dismissed due to inaction.” Folk v. Rademacher, No. 00-CV-199S, 2005 U.S. Dist.

LEXIS 32899, at *10, 2005 WL 2205816, *4 (W.D.N.Y. Sept. 9, 2005) (citing Martens v.

Thomann, 273 F.3d 159, 180-81 (2d Cir. 2001). Here, Plaintiff failed to contact the Court or

file a brief or request an extension after being given an opportunity to do so by the Court. (Dkt.

No. 17.) As noted above, Plaintiff was specifically notified by Text Order (Dkt. No. 17) that

his failure to file a brief would result in dismissal. See Nolan v. Primagency, Inc., No. 07 Civ.

134, 2008 U.S. Dist. LEXIS 31268, at *10, 2008 WL 1758644, at *3 (S.D.N.Y. Apr. 16, 2008)

(“The Second Circuit has held that where a court puts a plaintiff on notice that the court is

considering dismissal, and a plaintiff fails to file a document explaining the failures and

outlining why the action should not be dismissed, this element has been met.”) (citing Shannon

v. General Elec. Co., 186 F.3d 186, 194-95 (2d Cir. 1999)); Europacific Asset Mgmt. Corp. v.

Tradescape, Corp., 233 F.R.D. 344, 353 (S.D.N.Y. 2005) (“A court’s prior warning of

dismissal, and subsequent inaction by a plaintiff, weighs in favor of dismissal.”). Thus, the

second factor weighs in favor of dismissal.


                                                 5
       The third factor is also satisfied as further delay is likely to prejudice Defendant who has

filed required documents in accordance with General Order 18 or as directed by the Court.

(Dkt. Nos. 9, 14, 15.) Nothing of substance has been completed in this case since the filing of

the administrative transcript (Dkt. No. 9) over a year ago. Therefore, the third factor also

weighs in favor of dismissal.

       Under the circumstances, the Court finds the need to alleviate congestion on the Court’s

docket, and move cases toward trial, outweighs Plaintiff’s right to receive a further chance to be

heard in this case. It is the need to monitor and manage cases such as this when one party

refuses to participate that delays the resolution of this and other cases, and that contributes to

the Second Circuit’s relatively long median time to disposition for social security cases.

       Finally, the Court has carefully considered sanctions less drastic than dismissal of

Plaintiff’s complaint and finds them to be inadequate under the circumstances.

IV.    CONCLUSION

       The Court’s records fail to reveal that any meaningful steps have been taken by Plaintiff

to pursue his claims in this action. Despite several orders from the Court directing Plaintiff to

take specific steps to pursue this action, Plaintiff has failed to comply and has provided no

information to the Court concerning any measures taken to continue the action, or from which

the Court could meaningfully gauge his level of persistence and enthusiasm for pursuing the

action. Accordingly, based upon Plaintiff’s failure to comply with directives from the Court or

to file a brief, and after considering the factors relevant to a dismissal under Rule 41(b) of the

Federal Rules of Civil Procedure, Plaintiff’s complaint is dismissed with prejudice.




                                                 6
        WHEREFORE, it is hereby

        ORDERED that the Complaint is DISMISSED with prejudice, for failure to

prosecute; and it is further

        ORDERED that the Clerk provide Plaintiff with copies of Folk v. Rademacher, No.

00-CV-199S, 2005 U.S. Dist. LEXIS 32899, 2005 WL 2205816 (W.D.N.Y. Sept. 9, 2005);

Freeman v. Lundrigan, No. 95-CV-1190, 1996 U.S. Dist. LEXIS 12296, 1996 WL 481534

(N.D.N.Y. Aug. 22, 1996); and Nolan v. Primagency, Inc., No. 07 Civ. 134, 2008 U.S. Dist.

LEXIS 31268, 2008 WL 1758644 (S.D.N.Y. Apr. 16, 2008); and it is further

        ORDERED that the Clerk serve a copy of this Decision and Order on Plaintiff in

accordance with the Court’s local rules.

IT IS SO ORDERED.

Dated: February 11, 2019
       Syracuse, NY




                                              7
Folk v. Rademacher, Not Reported in F.Supp.2d (2005)
2005 WL 2205816




                2005 WL 2205816                                                 II. BACKGROUND
  Only the Westlaw citation is currently available.
           United States District Court,                     This motion arises from a discovery ruling issued by the
                 W.D. New York.                              Honorable Hugh B. Scott, United States Magistrate Judge.
                                                             On October 15, 2002, Defendants filed a Motion to
              Wattie FOLK, Plaintiff,                        Compel Plaintiff to respond to their First Set of
                       v.                                    Interrogatories because Plaintiff’s initial response had
        P. RADEMACHER, et al., Defendants.                   been inadequate. On May 27, 2003, Judge Scott granted
                                                             Defendants’ Motion to Compel and directed Plaintiff to
                    No. 00-CV-199S.
                                                             file appropriate interrogatory responses within twenty
                            |
                                                             days. Despite being granted an extension of time in which
                     Sept. 9, 2005.
                                                             to respond, Plaintiff failed to file his interrogatory
                                                             response. As a result, on August 19, 2003, Defendants
Attorneys and Law Firms                                      filed a Motion to Dismiss pursuant to Rules 41(b) and
                                                             37(b) of the Federal Rules of Civil Procedure.
Wattie Folk, Great Meadow Corr. Facility, Comstock,
NY, pro se.                                                  On November 5, 2003, this Court denied Defendants’
                                                             Motion to Dismiss after Plaintiff satisfactorily explained
William Lonergan, New York State Attorney General’s          the reason he failed to comply with Judge Scott’s Order.
Office, Stephen F. Gawlik, Assistant Attorney General,       This Court granted Plaintiff an additional thirty days
Buffalo, NY, for Defendants.                                 within which to file his response to Defendants’ First Set
                                                             of Interrogatories. Plaintiff filed and served his response
                                                             to Defendants’ First Set of Interrogatories on November
                                                             21, 2003. This response, however, was simply a
                                                             photocopy of the response Plaintiff initially filed on
                                                             August 29, 2002, the one Judge Scott found to be
               DECISION AND ORDER
                                                             inadequate.

SKRETNY, J.                                                  Consequently, Defendants filed a second Motion to
                                                             Dismiss on December 19, 2003. Plaintiff filed a response
                                                             in opposition. Therein, Plaintiff did not deny that he
                                                             simply re-filed his initial interrogatory response. Rather,
                                                             he argued that Judge Scott did not have dispositive
                  I. INTRODUCTION                            jurisdiction, and therefore lacked the proper authority to
                                                             find his initial interrogatory response inadequate. Further,
*1 Plaintiff commenced this action under 42 U.S.C. §         Plaintiff argued that he did not fail to respond as
1983 on March 3, 2000, by filing a Complaint in the          Defendants alleged because he did indeed file a response.
United States District Court for the Western District of
New York. Presently before this Court is a Motion to         On May 24, 2004, this Court denied Defendants’ Second
Dismiss filed by the remaining defendants in this case-P.    Motion to Dismiss. In doing so, however, this Court
Rademacher, Sgt. Stachewiez, Lt. Hendel, W.Kelley,           rejected Plaintiff’s arguments and excuses for not
Hartman, Fleming, Booker, Piasa and Sgt. Baker               complying with Judge Scott’s Order. Nonetheless,
(“Defendants”)-on September 2, 2004. Defendants bring        because Plaintiff is proceeding pro se, this Court
their motion pursuant to Rules 41(b) and 37(b) of the        determined that granting the relief Defendants requested
Federal Rules of Civil Procedure. This is the third motion   would be too drastic a measure at that stage of the
filed by Defendants on these grounds. For the reasons        litigation. See Bobal v. Rensselaer Polytecnic Inst., 916
stated below, Defendants’ motion is granted and this case    F.2d 759, 764 (2d Cir.1990) ( “dismissal with prejudice
is dismissed with prejudice.                                 [under Rule 37] is a harsh remedy to be used only in
                                                             extreme situations ...”). This Court warned Plaintiff that
                                                             his lawsuit may be dismissed with prejudice if he did not
                                                             file and serve appropriate responses to Defendants’ First
                                                             Set of Interrogatories within thirty days. Cf. id. at 764
               © 2017 Thomson Reuters. No claim to original U.S. Government Works.                                    1
Folk v. Rademacher, Not Reported in F.Supp.2d (2005)
2005 WL 2205816

(discussing that a court may dismiss an action brought by        FED. R. CIV. P. 41(b).
a pro se plaintiff if such plaintiff has been advised by the
court that further non-compliance with a court order could       Rule 41(b) does not define what constitutes failure to
result in dismissal of the case with prejudice).                 prosecute. However, the Second Circuit has stated that
                                                                 failure to prosecute “can evidence itself either in an action
*2 On June 17, 2004, Plaintiff filed a Motion to Extend          lying dormant with no significant activity to move it or in
the thirty-day response deadline. By Order filed July 7,         a pattern of dilatory tactics.” Lyell Theatre Corp. v. Loews
2004, this Court directed Defendants to provide Plaintiff        Corp., 682 F.2d 37, 42 (2d Cir.1982). Dismissal pursuant
with another copy of their First Set of Interrogatories,         to Rule 41(b) falls within the court’s discretion. See id. at
extended Plaintiff’s deadline to respond to August 30,           42-43 (“the scope of review of an order of dismissal is
2004, and warned Plaintiff that this was his final               confined solely to whether the trial court has exercised its
extension of time and that his failure to respond could          inherent power to manage its affairs within the
result in his case being dismissed with prejudice. On            permissible range of its discretion”). It is, however, “a
August 13, 2004, Plaintiff filed his response to                 harsh remedy to be utilized only in extreme situations.”
Defendants’ First Set of Interrogatories.                        Harding v. Fed. Reserve Bank, 707 F.2d 46, 50 (2d
                                                                 Cir.1983) (quoting Theilmann v. Rutland Hosp., Inc., 455
On September 2, 2004, Defendants filed their instant             F.2d 853, 855 (2d Cir.1972) (per curiam); see also Chira
Third Motion to Dismiss pursuant to Rules 41(b) and              v. Lockheed Aircraft Corp., 634 F.2d 664, 665 (2d
37(b) of the Federal Rules of Civil Procedure. By Order          Cir.1980) (discussing the sanction of dismissal for failure
filed October 7, 2004, this Court directed Plaintiff to file a   to prosecute as “pungent, rarely used, and conclusive”).
response to Defendants’ motion on or before October 29,          This is particularly true in cases involving pro se litigants,
2004. On October 29, 2004, Plaintiff filed a Motion for          where dismissal for failure to prosecute should only be
Extension of Time to respond. By Order filed November            granted “when the circumstances are sufficiently
4, 2004, this Court extended Plaintiff’s response deadline       extreme.” Lucas v. Miles, 84 F.3d 532, 535 (2d Cir.1996)
to November 29, 2004, and warned Plaintiff that his              (citing Nita v. Connecticut Dep’t of Envtl. Prot., 16 F.3d
failure to file a response could lead to Defendants’ motion      482, 487 (2d Cir.1994)).
being granted as uncontested. To date, Plaintiff has not
filed a response to Defendants’ motion.                          *3 The following factors, none of which is dispositive,
                                                                 must be considered in determining whether dismissal for
                                                                 failure to prosecute is warranted: (1) the duration of the
                                                                 plaintiff’s failures, (2) whether the plaintiff received
                                                                 notice that further delays would result in dismissal, (3)
                     III. DISCUSSION                             whether the defendant is likely to be prejudiced by further
                                                                 delay, (4) whether an appropriate balance has been struck
                                                                 between alleviating the court’s calendar congestion and
A. Dismissal under Rule 41(b) For Failure to Prosecute
                                                                 protecting the litigants’ due process rights, and (5)
This case first warrants dismissal based on Plaintiff’s
                                                                 whether lesser sanctions would be appropriate. See United
failure to prosecute, pursuant to Rule 41(b) of the Federal
                                                                 States ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248,
Rules of Civil Procedure, which provides that:
                                                                 255 (2d Cir.2004); Nita, 16 F.3d at 485; Feurtado v. City
           [f]or failure of the plaintiff to                     of New York, 225 F.R.D. 474, 477 (S.D.N.Y.2004)
           prosecute or to comply with these                     (quoting Jackson v. City of New York, 22 F.3d 71, 74 (2d
           rules or any order of court, a                        Cir.1994)). In the present case, these factors weigh in
           defendant may move for dismissal of                   favor of dismissal.
           an action or of any claim against the
           defendant. Unless the court in its
           order     for   dismissal     otherwise
           specifies, a dismissal under this                        1. Duration of Failures
           subdivision and any dismissal not                     The relevant inquiry on this factor is twofold: (1) whether
           provided for in this rule, other than a               the plaintiff is at fault for failing to prosecute, and (2)
           dismissal for lack of jurisdiction, for               whether the plaintiff’s failures were of significant
           improper venue, or for failure to join                duration. See Norden Sys., 375 F.3d at 255.
           a party under Rule 19, operates as an
           adjudication upon the merits.                         In this case, Plaintiff has failed in two ways. First, as
                                                                 noted above, Plaintiff has failed to respond to Defendants’
                                                                 Third Motion to Dismiss, despite twice being directed by
                © 2017 Thomson Reuters. No claim to original U.S. Government Works.                                         2
Folk v. Rademacher, Not Reported in F.Supp.2d (2005)
2005 WL 2205816

this Court to do so. Second, and more significant, Plaintiff       Set of Interrogatories as directed. Moreover, this Court’s
has failed to adequately comply with Judge Scott’s                 Decision and Order denying Defendants’ Second Motion
discovery Order of May 27, 2003. Plaintiff has been                to Dismiss warned Plaintiff that his failure to file
afforded numerous opportunities to file an appropriate             appropriate responses to Defendants’ First Set of
response to Defendants’ First Set of Interrogatories. This         Interrogatories could result in this action being dismissed
Court alone has twice extended Plaintiff the benefit of the        with prejudice. Because Plaintiff was repeatedly put on
doubt by denying two Motions to Dismiss for Plaintiff’s            notice that his case could be dismissed due to his
failure to engage in discovery. While Plaintiff did, in fact,      continued inaction, this factor strongly weighs in favor of
file a response to Defendants’ First Set of Interrogatories        dismissal. See Lyell Theatre, 682 F.2d at 42-43 (Rule
on August 13, 2004, his response is wholly inadequate.             41(b) dismissal upheld where plaintiff was warned by
Plaintiff’s response contains multiple objections to               opposing counsel and the court that dismissal for failure
Defendants’ basic interrogatory requests and does not              to prosecute was possible).
provide anything by way of meaningful discovery. In fact,
no useful information whatsoever is contained in
Plaintiff’s response. Clearly, Plaintiff alone is responsible
for repeatedly filing inadequate responses to Defendants’             3. Prejudice to Defendants
discovery request. As a result, Defendants still have not          The third factor requires an inquiry into whether the
received any meaningful response to their interrogatory            defendant has been prejudiced by the plaintiff’s inaction.
requests.                                                          “Prejudice to defendants resulting from unreasonable
                                                                   delay may be presumed, but in cases where delay is more
With respect to the second inquiry, which concerns the             moderate or excusable, the need to show actual prejudice
duration of Plaintiff’s failures, it has been almost one year      is proportionately greater.” Lyell Theatre, 682 F.2d at 43
that Plaintiff has failed to file a response to Defendants’        (citations omitted). In Lyell Theatre, the court presumed
Third Motion to Dismiss. The delay caused by Plaintiff’s           prejudice where the plaintiff on numerous occasions
failure to response to Defendants’ interrogatory request is        failed to file documents as directed by the court. Id. at
even more significant. Defendants filed and served their           39-40, 43. Similar to the present case, the plaintiff in Lyell
First Set of Interrogatories on August 17, 2001. It has thus       Theatre continued to ignore the court’s orders even after
been more than four years and Plaintiff still has not filed        he had been warned that he was risking dismissal. Id. at
an adequate response. This is a failure of significant             39. Under Lyell Theatre, the prejudice to Defendants in
duration. Cf. Chira, 634 F.2d at 666-67 (delay of six              this case may be presumed. Thus, this factor weighs in
months sufficient to warrant dismissal for failure to              favor of dismissal.
prosecute); Antonios A. Alevizopoulos & Assoc., Inc. v.
Comcast Int’l Holdings, Inc., No. 99 Civ. 9311, 2000 WL
1677984, at *2 (S.D.N.Y. Nov.8, 2000) (delay of four
months warranted dismissal). Thus, this Court finds that              4. Balance between Calendar Congestion and Due
this factor weighs in favor of dismissal. In this Court’s             Process Rights
view, all delay in this case is attributable to Plaintiff and it   The fourth factor requires the court to consider the
is of significant duration.                                        balance between calendar congestion and the plaintiff’s
                                                                   right to present his or her case. See Norden Sys., 375 F.3d
                                                                   at 257. In this regard, “ ‘a court must not let its zeal for a
                                                                   tidy calendar overcome its duty to justice.” ’ Feurtado,
   2. Notice of Dismissal                                          225 F.R.D. at 480 (quoting Davis v. United Fruit Co., 402
*4 The Second Circuit requires that the plaintiff receive          F.2d 328, 331 (2d Cir.1968)). Plaintiff’s failure to comply
adequate notice that the case could be dismissed due to            with Judge Scott’s discovery order has resulted in this
inaction. See Martens v. Thomann, 273 F.3d 159, 180-81             Court having to prepare and file numerous scheduling
(2d Cir.2001). In the present case, Plaintiff had adequate         orders, as well as decide three separate motions to
notice. First, both the initial Scheduling Order on                dismiss. While this has been a needless expenditure of
Defendants’ Third Motion to Dismiss and the Order                  judicial resources, this Court cannot conclude that the
granting Plaintiff’s request for an extension of time              overall effect on docket congestion has been significant.
warned Plaintiff that his failure to file a response as
directed could lead to Defendants’ motion being granted            *5 This Court notes, however, that Plaintiff has been
as uncontested. Second, this Court’s Decision and Order            afforded Due Process rights in that he has been provided
denying Defendants’ First Motion to Dismiss explicitly             numerous opportunities to comply with the Orders of this
stated that Defendants were free to seek dismissal of              Court. Thus, Plaintiff’s own failure to litigate this matter
Plaintiff’s Complaint if he failed to respond to the First         is not a denial of Due Process. See Dodson v. Runyon, 957
                 © 2017 Thomson Reuters. No claim to original U.S. Government Works.                                          3
Folk v. Rademacher, Not Reported in F.Supp.2d (2005)
2005 WL 2205816

F.Supp. 465, 470 (S.D.N.Y.1997) (“any claim that                 Inc., No. 03 Civ. 5562, 2005 WL 1958361, at *9
plaintiff’s due process rights were violated thus cannot         (S.D.N.Y. Aug. 16, 2005).
prevail because the delay and resultant dismissal of
plaintiff’s case are of his own making”); cf. Feurtado, 225      *6 While Rule 37 dismissal is a drastic remedy to be
F.R.D. at 480 (repeated failure to comply with court             reserved only for extreme circumstances, it “is warranted
orders diminishes a plaintiff’s right to present his claims).    ... where a party fails to comply with the court’s discovery
Accordingly, this factor also weighs in favor of dismissal.      orders willfully, in bad faith, or through fault.” John B.
                                                                 Hull, Inc. v. Waterbury Petroleum Prods., Inc., 845 F.2d
                                                                 1172, 1176 (2d Cir.1988) (and cases cited therein); see
                                                                 also Societe Int’l v. Rogers, 357 U.S. 197, 212, 78 S.Ct.
   5. Consideration of Lesser Sanctions                          1087, 2 L.Ed.2d 1255 (1958) (sanctions under Rule 37
Finally, the Second Circuit requires district courts to          justified where responding party has control over
consider whether lesser sanctions would sufficiently             information requested and fails or refuses production
remedy any prejudice resulting from the plaintiff’s              without showing of inability to comply with court’s
inaction. See Norden Sys., 375 F.3d at 257. Upon                 order). Moreover, “dismissal with prejudice may be
reviewing the entire record in this case, it is the opinion of   imposed even against a plaintiff who is proceeding pro se,
this Court that Plaintiff has no intention of complying          so long as a warning has been given that noncompliance
with this Court’s Orders or properly litigating this case.       can result in dismissal.” Valentine v. Museum of Modern
Plaintiff has repeatedly ignored court orders by failing to      Art, 29 F.3d 47, 50 (2d Cir.1994) (per curiam).
file a response to Defendants’ Third Motion to Dismiss
and to Defendants’ First Set of Interrogatories. Given the       For all of the reasons discussed above, this Court finds
procedural history of this case, this Court finds that any       that dismissal of this case is also proper under Rule 37(b)
sanction short of dismissal would be ineffective. See            for Plaintiff’s failure to comply with discovery orders.
Smith v. Human Res. Admin. of New York City, 2000 WL
307367, at *3 (S.D.N.Y. Mar.24, 2000) (finding lesser
sanctions inappropriate where past court orders did not
motivate the plaintiff to move the case forward);
Alevizopoulos, 2000 WL 1677984, at 4 (finding lesser                                IV. CONCLUSION
sanctions inappropriate based on repeated failures to
comply with court orders). Thus, this final factor also          Mindful of the fact that pro se cases should not easily be
weighs in favor of dismissal.                                    dismissed for procedural deficiencies, this Court
                                                                 concludes that Plaintiff’s failures in this case go beyond
Accordingly, this Court finds that dismissal of this case is     procedural deficiencies, and constitute actual neglect.
warranted under Rule 41(b) for Plaintiff’s failure to            Plaintiff has failed to diligently prosecute this action in
prosecute.                                                       any manner, and has failed to comply with orders of this
                                                                 Court. As such, because each of the factors relevant to the
                                                                 Rule 41(b) and Rule 37(b) analysis favor dismissal, this
                                                                 Court will dismiss this case with prejudice.
B. Dismissal under Rule 37(b) For Failure to Comply
with Discovery Orders
“A district court may impose sanctions when ‘a party ...
fails to obey an order to provide or permit discovery.” ’
Burns v. Imagine Films Entm’t, Inc., 164 F.R.D. 594, 598                                V. ORDERS
(W.D.N.Y.1996) (quoting FED. R. CIV. P. 37(b)). Rule
                                                                 IT HEREBY IS ORDERED, that Defendants’ Third
37 of the Federal Rules of Civil Procedure, which
                                                                 Motion to Dismiss (Docket No. 145) is GRANTED.
concerns the discovery obligations of civil litigants, vests
district courts with “broad power” and discretion to
                                                                 FURTHER, that this case is dismissed with prejudice
impose sanctions, including dismissal, on parties who fail
                                                                 pursuant to Rules 41(b) and 37(b) of the Federal Rules of
to adhere to discovery orders. See Friends of Animals,
                                                                 Civil Procedure.
Inc. v. United States Surgical Corp., 131 F.3d 332, 334
(2d Cir.1997) (per curiam); see also Jones v. J.C.
                                                                 FURTHER, that the Clerk of the Court is directed to close
Penney’s Dep’t Stores, Inc., 228 F.R.D. 190, 195
                                                                 this case.
(W.D.N.Y.2005) (identifying dismissal of the action as an
available sanction under Rule 37); JSC Foreign Econ.
                                                                 SO ORDERED.
Ass’n. Technostroyexport v. Int’l Dev. & Trade Servs.,
                © 2017 Thomson Reuters. No claim to original U.S. Government Works.                                       4
Folk v. Rademacher, Not Reported in F.Supp.2d (2005)
2005 WL 2205816

                                                             Not Reported in F.Supp.2d, 2005 WL 2205816


All Citations

End of Document                                        © 2017 Thomson Reuters. No claim to original U.S. Government Works.




                © 2017 Thomson Reuters. No claim to original U.S. Government Works.                                     5
Freeman v. Lundrigan, Not Reported in F.Supp. (1996)
1996 WL 481534



                                                               370 U.S. 626 (1962). This power to dismiss an action may
                 1996 WL 481534                                be exercised when necessary to achieve orderly and
  Only the Westlaw citation is currently available.            expeditious disposition of cases. See Rodriguez v. Walsh,
   United States District Court, N.D. New York.                No. 92–Civ–3398, 1994 WL 9688, *1 (S.D.N.Y. Jan. 14,
                                                               1994) (citations omitted).
           Millicient FREEMAN, Plaintiff,
                         v.                                    Additionally, this Court specifically cautioned Freeman
        Kevin LUNDRIGAN, C.O., Defendant.                      that her failure “to promptly notify the Clerk’s Office of
                                                               any change in her address ... [would] result in the
              No. 96–CV–1190 (RSP/RWS).                        dismissal of the instant action.” See Dkt. No. 3 at 7.
                           |
                     Aug. 22, 1996.                            Moreover, a plaintiff has the duty to inform the Court of
                                                               any address changes. As I have stated:

Attorneys and Law Firms                                                    It is neither feasible nor legally
                                                                           required that the clerks of the
Millicient Freeman, Oriskany, NY, Pro se.                                  district      courts       undertake
                                                                           independently to maintain current
McLane and Smith, L.L.P., Utica, NY (Steven A. Smith,
                                                                           addresses on all parties to pending
of counsel), for Defendant.
                                                                           actions. It is incumbent upon
                                                                           litigants to inform the clerk of
                                                                           address changes, for it is manifest
                                                                           that communications between the
                                                                           clerk and the parties or their
                         ORDER                                             counsel     will    be     conducted
                                                                           principally by mail. In addition to
                                                                           keeping the clerk informed of any
POOLER, District Judge.                                                    change of address, parties are
                                                                           obliged to make timely status
*1 By Order dated February 5, 1996 (“Order”), I                            inquiries.     Address       changes
approved the Order and Report–Recommendation of                            normally would be reflected by
Magistrate Judge Ralph W. Smith, Jr., dated October 5,                     those inquiries if made in writing.
1995, and dismissed this action as against Daniel
Middaugh, Michael Durant, Todd Egger, Robert Stanton
                                                               Dansby v. Albany Cty Corr. Facility, No. 95–CV–1525,
and Daryl Bourant. See Dkt. No. 11.                            1996 WL 172699, *1 (N.D.N.Y. Apr. 10, 1996) (Pooler,
                                                               J.) (quoting Perkins v. King, No. 84–3310, slip op. at 4
A copy of the Order was served on Freeman at her last          (5th Cir. May 19, 1985) (other citations omitted)); see
known address by regular mail on February 6, 1996. On
                                                               generally Rule 41.2(b) of the Local Rules of Practice for
February 12, 1996, the Order was returned to the Court
                                                               the Northern District of New York.
marked “No Longer at This Facility—Please Return to
Sender.” See Dkt. No. 12.                                      This matter cannot proceed without notification to the
                                                               Court by Freeman of her current address. Therefore, it is
On June 19, 1996, Steven A. Smith, Esq., attorney for the
                                                               hereby:
defendant, filed an affidavit with the Court stating that he
had attempted to serve a first set of interrogatories on       ORDERED, that this action is dismissed, See Rule
Freeman at the address listed on the summons, and that it      41.2(b) of the Local Rules of Practice for the Northern
was returned to him by the Post Office marked “RTS” or         District of New York, and it is further;
return to sender. See Dkt. No. 14.
                                                               ORDERED, that the Clerk serve a copy of this Order on
Rule 41(b) of the Federal Rules of Civil Procedure
                                                               Freeman by regular mail at her last known address and on
provides that a court may, in its discretion, dismiss an       Steven A. Smith, Esq., attorney for the defendant.
action based upon the failure of a plaintiff to prosecute an
action or comply with any order of the court. Link v.          *2 IT IS SO ORDERED.
Wabash Railroad County Independent School District,
                © 2017 Thomson Reuters. No claim to original U.S. Government Works.                                   1
Freeman v. Lundrigan, Not Reported in F.Supp. (1996)
1996 WL 481534

                                                             Not Reported in F.Supp., 1996 WL 481534


All Citations

End of Document                                        © 2017 Thomson Reuters. No claim to original U.S. Government Works.




                © 2017 Thomson Reuters. No claim to original U.S. Government Works.                                     2
Nolan v. Primagency, Inc., Not Reported in F.Supp.2d (2008)
2008 WL 1758644, 70 Fed.R.Serv.3d 397



                                                               including Nolan I. However, certain facts post-date those
                                                               orders and are recounted here.
    KeyCite Yellow Flag - Negative Treatment
Distinguished by Keitt v. Doe, W.D.N.Y., December 5, 2013      The Court in Nolan I imposed civil contempt sanctions on
                   2008 WL 1758644                             Mr. Piccone and Mr. Flaum, in the amounts of $750.00
               United States District Court,                   and $200.00, respectively. See Nolan I at *1-4. Nolan I
                     S.D. New York.                            also included the following directives:
             John NOLAN, Plaintiff,                                        Additionally, Mr. Piccone has until
                      v.                                                   March 17, 2008, to comply with the
        PRIMAGENCY, INC. et al., Defendants.                               Court’s November 1, 2008 and
                     No. 07 Civ. 134(RJS).                                 January 3, 2008 orders. This means
                               |                                           that by March 17, 2008, Mr.
                       April 16, 2008.                                     Piccone must (1) properly file the
                                                                           Amended Complaint via the
                                                                           Court’s electronic case system
                                                                           (“ECF”); (2) submit a courtesy
                                                                           copy of the Amended Complaint to
                                                                           chambers in accordance with the
                                                                           Individual     Practices     of   the
               MEMORANDUM AND ORDER                                        undersigned; (3) confer with
                                                                           Defendants’ counsel, Mr. Flaum,
                                                                           regarding a joint proposed Case
RICHARD J. SULLIVAN, District Judge.                                       Management Plan; (4) submit a
                                                                           proposed Plan to the Court by hand
*1 On January 31, 2008, this Court issued an Order to
                                                                           delivery, email, or regular mail,
Show Cause (the “OSC”) sua sponte, directing counsel
                                                                           provided that it reaches chambers
for plaintiff John Nolan, Mr. Louis A. Piccone, Esq., and
                                                                           by March 17, 2008; and (5) submit
counsel for defendants Primagency, Inc., Steven Lebetkin,
                                                                           a joint status letter, along with Mr.
and Conrad J. Isoldi (“Defendants”), Mr. Neil R. Flaum,
                                                                           Flaum, outlining what, if anything,
Esq., to show cause why this case should not be dismissed
                                                                           has transpired in this case since the
and/or why sanctions and a finding of civil contempt on
                                                                           November 1, 2007 conference. Mr.
Mr. Piccone and/or Mr. Flaum should not issue given the
                                                                           Piccone is also directed to forward
failure of plaintiff to diligently prosecute this case, and
                                                                           a copy of this order to his client,
the failure of the parties to follow Court orders. After
                                                                           plaintiff John Nolan and file proof
counsel for plaintiff failed to appear on the return date of
                                                                           of service electronically with the
the OSC, the Court issued an order on March 3, 2008
                                                                           Court .... Failure to comply with
imposing sanctions on the parties, but declining to dismiss
                                                                           this Order in any respect shall
the case, provided that the parties complied with the
                                                                           result in dismissal of this case
directives contained in that order. See Nolan v.
                                                                           pursuant to Rule 41(b) of the
Primagency, Inc., No. 07 Civ. 134(RJS), 2008 WL
                                                                           Federal Rules of Civil Procedure.
650387 (S .D.N.Y. Mar. 3, 2008) (“Nolan I” ). Plaintiff
failed to comply with that order in each and every respect.
Accordingly, pursuant to Federal Rule of Civil Procedure       Nolan I, 2008 WL 650387 at *3 (emphasis added). With
41(b), this action is dismissed with prejudice.                regard to Mr. Flaum, Nolan I contained the following
                                                               directives:

                                                                           In addition, Mr. Flaum is given a
                                                                           limited amount of time in which to
                      I. BACKGROUND                                        comply with past orders. This
                                                                           means that Mr. Flaum must (1)
The Court presumes the parties’ familiarity with the facts                 properly file an answer to the
relevant to this Order, which are recounted in detail in the               Amended Complaint via the
OSC, as well as prior orders and transcripts in this matter,               Court’s ECF system by April 7,

                  © 2017 Thomson Reuters. No claim to original U.S. Government Works.                                1
Nolan v. Primagency, Inc., Not Reported in F.Supp.2d (2008)
2008 WL 1758644, 70 Fed.R.Serv.3d 397

             2008, assuming, of course, that the                directed, but it is certainly clear from the docket sheet in
             Amended Complaint has been filed                   this case that Mr. Flaum failed to file the required proof of
             as of March 17, 2008; (2) submit a                 service. See Nolan I, 2008 WL 650387, at *4.
             courtesy copy of the Answer to
             chambers in accordance with the
             Individual      Practices    of   the
             undersigned; (3) confer with
             Plaintiff’s counsel, Mr. Piccone,                                       II. DISCUSSION
             regarding a joint proposed Case
             Management Plan; (4) submit a
             proposed Plan to the Court by hand                  A. Legal Standard for Dismissal Pursuant to Rule 41(b)
             delivery, email, or regular mail,
             provided that it reaches chambers                  Rule 41(b) expressly authorizes involuntarily dismissal
             by March 17, 2008; and (5) submit                  “[i]f the plaintiff fails to prosecute or to comply with
             a joint status letter, along with Mr.              these rules or a court order.” Fed.R.Civ.P. 41(b); see also
             Piccone, no later than March 17,                   LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d
             2008, outlining what, if anything,                 Cir.2001). The “primary rationale” for dismissal pursuant
             has transpired in this case since the              to Rule 41(b) is “the failure of plaintiff in his duty to
             November 1, 2007 conference. If                    process his case diligently.” Lyell Theatre Corp. v. Loews
             for some reason a joint letter is not              Corp., 682 F.2d 37, 43 (2d Cir.1982). Dismissal pursuant
             possible, Mr. Flaum shall submit a                 to Rule 41(b) is committed to the discretion of the district
             status letter to the Court by March                court, and may be imposed sua sponte. See Link v.
             17, 2008 explaining why the                        Wabash Railroad Co., 370 U.S. 626, 633 (1962); LeSane,
             submission of a joint letter was not               239 F.3d at 209. Rule 41(b) provides that such a dismissal
             possible. Additionally, Mr. Flaum                  “operates as an adjudication on the merits” unless the
             shall be present at the conference                 dismissal order states otherwise. See Lyell Theatre, 682
             on Tuesday, April 8, 2008 at 10:30                 F.2d at 42-43.
             a.m., and is also directed to forward
             a copy of this Order to his clients                Dismissal is an extreme and “harsh” remedy only to be
             and file proof of service                          imposed in the most “extreme” situations, and the Court
             electronically with the Court.                     must consider the entire record in deciding whether
             Failure to strictly comply with this               dismissal is appropriate. See Lucas v. Miles, 84 F.3d 532,
             order shall result in further                      535 (2d Cir.1996); Minnette v. Time Warner, 997 F.2d
             sanctions.                                         1023, 1027 (2d Cir.1993). However, in appropriate cases,
                                                                dismissal must be available, “not merely to penalize those
*2 Id. at *4. The Court in Nolan I stated three separate        whose conduct may be deemed to warrant such a
times that the case would be dismissed if plaintiff failed to   sanction, but to deter those who might be tempted to such
comply with any of these directives. Id. at *1-5.               conduct in the absence of such a deterrent.” Nat’l Hockey
                                                                League v. Metro. Hockey Club, Inc., 427 U.S. 639, 643
Incredibly, as of April 8, 2008, as noted in the record on      (1976). While dismissal based on the actions of a party’s
that day’s conference, the parties collectively had failed      attorney may have serious consequences for the
to comply with even one of the directives contained in          represented party, the Supreme Court has recognized that
Nolan I. (See Apr. 8 Tr. at 3.) Mr. Piccone admitted on         “[t]here is certainly no merit to the contention that
the record that he had not complied with any of the             dismissal of petitioner’s claim because of his counsel’s
directives in Nolan I, and that his failure to comply with      unexcused conduct imposes an unjust penalty on the
Nolan I was due to personal issues that the Court does not      client.” Link, 370 U.S. at 633.
recount here but are referenced, at least in part, in the
transcript of the April 8, 2008 telephone conference.1 (See     *3 The Second Circuit has instructed that a district court
id. at 3-4.) Mr. Flaum noted that although he had also          weighing dismissal of a case pursuant to Rule 41(b)
“missed the boat” (id. at 8), he sent in payment of the         should employ a balancing test, considering the following
$200.00 sanction on April 7, 2008 and filed the status          factors:
letter that day (see id.), 21 days after the deadline
contained in Nolan I.2 It is unclear whether Mr. Flaum                       (1) the duration of the plaintiff’s
ever forwarded a copy of Nolan I to his clients as                           failure to comply with the court

                © 2017 Thomson Reuters. No claim to original U.S. Government Works.                                       2
Nolan v. Primagency, Inc., Not Reported in F.Supp.2d (2008)
2008 WL 1758644, 70 Fed.R.Serv.3d 397

             order, (2) whether plaintiff was on                 “after merely a matter of months”).
             notice that failure to comply would
             result in dismissal, (3) whether the
             defendants are likely to be
             prejudiced by further delay in the
             proceedings, (4) a balancing of the                                          2. Notice
             court’s interest in managing its
             docket with the plaintiffs interest in              The second element to be considered is whether the
             receiving a fair chance to be heard,                plaintiff was on notice that further delay would result in
             and (5) whether the judge has                       dismissal of the case. See Lucas, 84 F.3d at 535 (2d
             adequately considered a sanction                    Cir.1996). The Second Circuit has held that where a court
             less drastic than dismissal.                        puts a plaintiff on notice that the court is considering
                                                                 dismissal, and a plaintiff fails to file a document
                                                                 explaining the failures and outlining why the action
Lucas, 84 F.3d at 535 (2d Cir.1996); see also United
                                                                 should not be dismissed, this element has been met. See
States ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248,
                                                                 Shannon, 186 F .3d at 194-95.
254 (2d Cir.2004). Generally, no one factor is dispositive.
Shannon v. Gen. Elec. Co., 186 F.3d 186, 194 (2d
                                                                 The notice element strongly weighs in favor of dismissal
Cir.1999) (citing Nita v. Conn. Dep’t of Envtl. Prot., 16
                                                                 of this case. Plaintiff was given notice of the Court’s
F.3d 482, 485 (2d Cir.1994)).
                                                                 intent to dismiss the action in Nolan I, which stated three
                                                                 times that the action would be dismissed in the event of
                                                                 the plaintiffs failure to comply with its directives. See
                                                                 Nolan I, 2008 WL 650387, at *1-5. In addition, the OSC
                        B. Analysis                              gave both parties an opportunity to submit papers and to
                                                                 appear in Court to contest dismissal. Plaintiff failed to
Weighing all of the above factors, the Court dismisses this      submit papers in response to the OSC, or to appear on the
case with prejudice pursuant to Rule 41(b).                      return date, and failed to follow even one of the directives
                                                                 in Nolan I. Furthermore, the parties had previously been
                                                                 warned that the Court would consider sanctioning the
                                                                 parties for failure to comply with Court orders. (See Jan.
                                                                 2, 2008 Order.) Finally, plaintiff himself appeared at the
                        1. Duration                              January 30, 2008 conference before the Court, and was
                                                                 informed of the Court’s intention to issue the OSC and
The first element of the balancing test, the duration of         consider dismissing the case absent further action. (See
plaintiffs failures, requires that the court consider “(1)       Jan. 30, 2008 Tr. at 3-5.) Thus, because it is abundantly
whether the failures to prosecute were those of the              clear that the Court gave plaintiff notice of the impending
plaintiff; and (2) whether these failures were of significant    dismissal of the case, the second element weighs in favor
duration.” Martens v. Thomann, 273 F.3d 159, 180 (2d             of dismissal.
Cir.2001) (citing Spencer v. Doe, 139 F.3d 107, 113 (2d
Cir.1998)); see also United States ex rel. Drake, 375 F.3d
at 255. The court must also consider whether any of the
delays are attributable to the defendant. See Jackson v.
City of New York, 22 F.3d 71, 75 (2d Cir.1994).                                         3. Prejudice

Here, while the various failures to follow court orders can      *4 The third element requires that the Court consider the
be attributed to both parties, plaintiff is primarily to blame   prejudice of further delay to the defendant. See Lucas, 84
for the fact that this case has not advanced in more than        F.3d at 535 (2d Cir.1996). Where the delay is
six months. See Nolan I, 2008 WL 650387, at *5. This             unreasonable, prejudice may be presumed as a matter of
period of delay is particularly significant given that,          law. Shannon, 186 F.3d at 195 (citing Lyell Theatre, 682
during that time, the action did not merely lie dormant,         F.2d at 43). This is generally because “delay by one party
but the parties ignored and disobeyed multiple court             increases the likelihood that evidence in support of the
orders designed to move the case along. The six-month            other party’s position will be lost and that discovery and
period at issue here thus is of sufficient duration to weigh     trial will be made more difficult.” Id. However, “in cases
in favor of dismissal. See Lyell Theatre Corp., 682 F.2d at      where delay is more moderate or excusable, the need to
42-43 (noting that Rule 41 dismissal may be warranted            show actual prejudice is proportionally greater.” Lyell

                © 2017 Thomson Reuters. No claim to original U.S. Government Works.                                       3
Nolan v. Primagency, Inc., Not Reported in F.Supp.2d (2008)
2008 WL 1758644, 70 Fed.R.Serv.3d 397

Theatre, 682 F.2d at 43. “Although a court cannot deny a        2007, the parties’ ongoing failure to comply with orders
plaintiff the right to be heard in the interest of avoiding     of this Court has taken up a grossly disproportionate
docket congestion, where a plaintiff could have avoided         amount of the Court’s time since October, 2007.
dismissal ‘there can be no claim by plaintiff that [its] due    Plaintiff’s duty to prosecute the case diligently “is
process rights have been denied.’ “ Jacobs v. County of         designed to achieve ‘fairness to other litigants, whether in
Westchester, No. 99 Civ. 4976(WCC), 2008 WL 199469,             the same case or merely in the same court as competitors
at *6 (S.D.N.Y. Jan. 22, 2008) (quoting Europacific Asset       for scarce judicial resources....’ “ Dodson, 957 F.Supp. at
Mgmt. Corp. v. Tradescape Corp., 233 F.R.D. 344, 354            470 (quoting Chira v. Lockheed Aircraft Corp., 634 F.2d
(S.D.N.Y.2005) (alteration in original)).                       664, 668 (2d Cir.1980)). As such, the Court finds that
                                                                plaintiff’s failures have been “vexatious and burdensome”
Defendants’ counsel is to blame for at least some of the        and accordingly, the fourth element weighs in favor of
delay in this matter. Because of this, and because only six     dismissal.
months have passed, the Court will not presume
prejudice. While it is demonstrably unreasonable to fail to
comply with court orders for six months, the unreasonable
delay present in other cases in which courts presumed
prejudice is absent here. See Shannon, 186 F.3d at 195                        5. Efficacy of Lesser Sanctions
(finding presumption of prejudice because events at issue
in lawsuit had taken place over a decade earlier); Peart v.     *5 Finally, the fifth element looks to whether the Court
City of New York, 992 F.2d 458, 462 (2d Cir.1993) (citing       has adequately considered remedies other than dismissal.
potential for witness recollection to diminish or witness       “It is clear that a district judge should employ the remedy
unavailability as the reason for a presumption of prejudice     of dismissal ‘only when he is sure of the impotence of
due to unreasonable delay); Dodson, 957 F.Supp. at 470          lesser sanctions.’ “ Dodson, 86 F.3d at 39 (citing Chira,
(S.D.N.Y.1997) (holding that dismissal was appropriate          634 F.2d at 665). “In deciding on the suitability of lesser
after a five-year delay because the court can presume that      sanctions, and whether the sanctions should be aimed
witnesses’ “memories have faded” when eleven years              primarily against the party or the attorney, it can be
have passed since the events giving rise to plaintiffs cause    important for the district court to assess the relative roles
of action). Thus, the Court finds that the prejudice factor     of attorney and client in causing the delay....” Id. at 40.
does not weigh in favor of dismissal.                           “[T]he more the delay was occasioned by the lawyer’s
                                                                disregard of his obligation toward his client, the more this
                                                                factor argues in favor of a less drastic sanction imposed
                                                                directly on the lawyer.” Id. However, this Court must be
                                                                guided by the Supreme Court’s pronouncement that
     4. Balancing the Court’s and Plaintiff’s Interests         “[t]here is certainly no merit to the contention that
                                                                dismissal of petitioner’s claim because of his counsel’s
With respect to the fourth element, the balancing of the        unexcused conduct imposes an unjust penalty on the
court’s interests and the plaintiff’s right to a fair           client. Petitioner voluntarily chose this attorney as his
adjudication on the merits, the Second Circuit has              representative in the action, and he cannot now avoid the
instructed that “[t]here must be compelling evidence of an      consequences of the acts or omissions of this freely
extreme effect on court congestion before a litigant’s right    selected agent.” Link, 370 U.S. at 633-34.
to be heard is subrogated to the convenience of the court.”
Lucas, 84 F.3d at 535-36. As such, the plaintiff’s failure      Although it is without question that plaintiff’s failures in
to prosecute must be “vexatious and burdensome” on the          this case are solely attributable to his counsel, Mr.
Court’s ability to manage its docket, as opposed to being       Piccone, plaintiff himself was on notice of Mr. Piccone’s
merely “silent and unobtrusive.” LeSane, 239 F.3d at 210.       shortcomings up to and including his failure to appear on
                                                                January 30, 2008. Nevertheless, as of the April 8, 2008
Plaintiff’s right to an opportunity to be heard is not taken    telephone conference, Mr. Piccone was still the counsel of
lightly by this Court. However, this action has been            record in this matter. Plaintiff voluntarily chose Mr.
pending for over a year, and there has been no significant      Piccone to represent him in this action. Thus, while
progress of any kind for six months. During that time, this     dismissal is an unfortunate result for plaintiff, it is not an
Court has issued six separate orders relating to the parties’   unjust result. See Link, 370 U.S. at 633-34.
various failures, and held three conferences relating to the
parties’ inability to advance the case. While the Court has     As to the consideration of lesser sanctions, this factor
less knowledge of what transpired prior to this action          clearly weighs in favor of dismissal. As reflected in the
being reassigned to the undersigned on September 4,             record of this case, the Court has given plaintiff numerous
                © 2017 Thomson Reuters. No claim to original U.S. Government Works.                                        4
Nolan v. Primagency, Inc., Not Reported in F.Supp.2d (2008)
2008 WL 1758644, 70 Fed.R.Serv.3d 397

opportunities to be heard in relation to his failure to              might have obtained on his claims. However, plaintiff is
follow court orders. Prior admonishments and warnings                responsible for his choice of counsel, and did not choose
have been wholly ineffective. Indeed, the Court                      at any point, even after being advised of Mr. Piccone’s
previously issued a civil contempt sanction against Mr.              failures, to replace him as counsel. See Lastra v. Weil,
Piccone in the amount of $750.00 in order to induce his              Gotshal & Manges LLP, No. 03 Civ. 8756(RJH)(RLE),
compliance with future orders. See Nolan I, 2008 WL                  2005 WL 551996, at *4 (S.D.N.Y. Mar. 8, 2005)
650387 at *3. As of the date of this Order, that sanction            (“Claims by a litigant that he should be excused from his
has not been paid. Moreover, as noted above, counsel has             attorney’s actions because of alleged fraudulent conduct
not complied with any of the directives contained in                 and disobeyance of the litigant’s orders may give rise to a
Nolan I. As such, and based on the record in this case, the          claim for malpractice, but does not constitute an
Court is convinced that lesser sanctions will have no                extraordinary circumstance or excusable neglect.”)
impact on plaintiff’s, or his counsel’s, conduct or
compliance with this court’s orders.

As four of the five elements favor dismissal under Rule
41(b), the Court finds that dismissal is appropriate, and                                III. CONCLUSION
this case is accordingly dismissed with prejudice pursuant
to Rule 41(b). While the Court is sympathetic to the                 *6 For the foregoing reasons, this action is DISMISSED
personal issues encountered by plaintiffs counsel over the           with prejudice pursuant to Rule 41(b). The Clerk of the
past few months, as alluded to by Mr. Piccone during the             Court is respectfully directed to close this case.
April 8, 2008 telephone conference, that fact does not
alleviate Mr. Piccone’s duties to the Court and his client.
                                                                     SO ORDERED.
A simple letter to the Court explaining his plight could
have resulted in the extension of deadlines, a short stay of
the action, or other relief, including obtaining new                 All Citations
counsel for plaintiff. Mr. Piccone has made no showing
that he was unable to contact the Court during the time              Not Reported in F.Supp.2d, 2008 WL 1758644, 70
that he was preoccupied with personal matters. The Court             Fed.R.Serv.3d 397
recognizes that dismissal of this case with prejudice may
have the result of denying plaintiff any relief that he

Footnotes

1      Mr. Piccone asserted on the record at the April 8, 2008 conference that he had in fact filed the amended complaint in
       November, 2007, and that he could submit proof demonstrating this fact. (See Transcript of April 8, 2008 Conference
       (“Apr. 8 Tr.”) at 5-7.) While it may be true that Mr. Piccone did technically file a hard copy of the amended complaint in
       this matter, the amended complaint was never properly filed on ECF, because he never emailed the amended
       complaint to case_openings@nysd . uscourts.gov, pursuant to ECF procedure. As a result of his failure to do so, the
       amended complaint is not available on ECF. This is exactly what the Court sought to ameliorate when it ordered Mr.
       Piccone to “properly file” the amended complaint on ECF. See Nolan I, 2008 WL 650387, at *3. In any event,
       regardless of the extent of Mr. Piccone’s non-compliance with this portion of Nolan I, this dismissal is based on
       plaintiff’s counsel’s failure to follow numerous other directives, as outlined in this and prior orders.

2      A letter from Mr. Flaum addressed to the Court and dated April 7, 2008 was received in Chambers on April 9, 2008,
       and contained a check payable to the Clerk of the Court in the amount of $200.00. That check was tendered to the
       cashier in the Clerk’s office on April 9, 2008.




End of Document                                                © 2017 Thomson Reuters. No claim to original U.S. Government Works.




                © 2017 Thomson Reuters. No claim to original U.S. Government Works.                                             5
